Citation Nr: 9927610	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-29 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral 
varicoceles and hydroceles with epididymal cysts.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. L. B.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1971.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision dated in June 1995.  The 
developed issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD) was granted by the RO 
in April 1998.  The developed issues of entitlement to 
service connection for residuals of a back injury and 
patellofemoral syndrome, bilateral knees were withdrawn by 
the veteran in May 1998.  Accordingly, the remaining issues 
on appeal are those as stated on the previous page.  


FINDING OF FACT

The claims for service connection for bilateral hearing loss, 
tinnitus, 
bilateral varicoceles and hydroceles with epididymal cysts 
are not supported by cognizable evidence showing that the 
claims are plausible or capable of substantiation.


CONCLUSION OF LAW

The claims for entitlement to service connection for 
bilateral hearing loss, tinnitus, bilateral varicoceles and 
hydroceles with epididymal cysts are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from August 1967 to June 
1971.  He served in Vietnam.  His primary military 
occupational specialty was that of Morse Interceptor.  His 
service medical records are silent for bilateral hearing 
loss, tinnitus or bilateral varicoceles and hydroceles with 
epididymal cysts.  

Specifically, on his initial examination for enlistment for 
active duty dated in July 1967 an audiometric evaluation of 
the frequencies of 500, 1,000, 2,000, 3000 and 4,000 Hertz 
was noted as 5(10), 0(10), 0(10) -5(5) and 0(5) in the right 
ear respectively, and 5(20), 5(15), 5(15), 5(15) and 10(15) 
in the left ear respectively.  A clinical evaluation of the 
ears was normal.  A genitourinary evaluation was normal.  He 
denied having any ear problems including hearing loss or 
genitourinary problems.

On a report of a physical examination in April 1969 a 
clinical evaluation of the ears was normal.  An audiometric 
evaluation of the frequencies of 500, 1,000, 2,000, 3000 and 
4,000 Hertz was noted as 5, 0, 0, 5 and 0 in the right ear 
respectively, and 5, 5, 5, 5 and 10 in the left ear 
respectively.  A genitourinary evaluation was normal. He 
denied having any ear problems including hearing loss or 
genitourinary problems.

On a report of a physical examination in June 1971 for the 
purpose of separation from active service a clinical 
evaluation of the ears was normal.  An audiometric evaluation 
of the frequencies of 500, 1,000, 2,000, 3000 and 4,000 Hertz 
was noted as 20, Not Tested (NT), 15, NT and 15 in the right 
ear respectively, and 15, NT, 20, NT and 15 in the left ear 
respectively.  A genitourinary evaluation was normal.  He 
denied having any ear problems including hearing loss or 
genitourinary problems.


On a report of a post service Army physical examination 
report in February 1977 
a clinical evaluation of the ears was normal.  An audiometric 
evaluation of the frequencies of 500, 1,000, 2,000, 3000 and 
4,000 Hertz was noted as 10, 5, 5, NT and 10 in the right ear 
respectively, and 10, 15, 15, NT and 10 in the left ear 
respectively.  A genitourinary evaluation was normal.  He 
denied having any ear problems including hearing loss or 
genitourinary problems.  

A report of a VA general medical examination in January 1995 
shows a normal genitourinary examination.  

On a report of a VA audiometric examination in March 1995 of 
the frequencies of 500, 1,000, 2,000, 3000 and 4,000 Hertz 
was noted as 15, 10, 10, 20 and 25 in the right ear 
respectively, and 15, 15, 25, 30 and 40 in the left ear 
respectively.  Speech recognition score in the right ear was 
82 percent.  Speech recognition score in the left ear was 80 
percent.  

The veteran complained of loud constant ongoing tinnitus.  He 
reported a history of excessive noise exposure and head 
trauma.  He noted the onset of tinnitus to exposure to close 
incoming explosions while in Vietnam in 1968.  It was noted 
that the summary of findings exhibited normal hearing in the 
right ear and a mild "notched" high frequency hearing loss 
in the left ear that appeared to be a Cochlear site of lesion 
secondary to excessive noise.  The examiner noted that a 
hearing aid and tinnitus masker were recommended if the 
veteran became service-connected.  

On a VA genitourinary examination in March 1995, pertinent 
diagnoses revealed bilateral varicoceles and hydroceles with 
epididymal cysts.  

In April 1997, the veteran and L. B., attended a hearing 
before a hearing officer at the RO; however, the testimony 
primarily focused on the veteran's claim of service 
connection for PTSD which was granted in April 1998.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991).  

If the disability is a sensorineural hearing loss and 
manifested to a compensable degree within one year following 
separation from active duty, service connection may be 
granted.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 
38 C.F.R. 3.307, 3.309 (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. 3.385, which states 
that impaired hearing shall be considered a disability when: 
the threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of the frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. 3.385.  
(The numbers in the parentheses represent conversion of 
American Standards Association (ASA) units to International 
Standards Organization (ISO) units in effect on and after 
November 1, 1967.) ISO units are utilized in 38 C.F.R. 3.385.  
Hearing acuity measured by whispered voice testing measured 
at 15/15 is considered normal.  See Smith v. Derwinski, 2 
Vet. App. 137 (1992).

Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hz); the threshold 
for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).



The United States Court of Appeals for Veterans Claims 
(Court) agreed with the Secretary that the evidence necessary 
to establish service connection, where the regulatory 
threshold requirements for hearing disability are not met 
until several years after separation from service, must 
include documentation of exposure to disease or injury in 
service that would adversely affect the auditory system and 
post service test results meeting the criteria of 38 C.F.R. 
3.385.  Id.  At 159.

If the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for a "disability" 
under 38 C.F.R. 3.385, and (b) post service audiometric 
testing produced findings meeting the requirements of 38 
C.F.R. 3.385, rating authorities must consider whether there 
is a medically sound basis to attribute the post service 
findings to the injury in service, or whether they are more 
properly attributable to intercurrent causes.  Id.

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).


Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim. Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1997).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement. 

Such evidence cannot enjoy the presumption of truthfulness 
recorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(as to the determination of well-groundedness), and Justus v. 
Principi, 3 Vet. App. 510, 512 (1992) (as to determination of 
whether there is new and material evidence for purposes of 
reopening a claim), because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis
Hearing loss and tinnitus

Following a comprehensive review of the record the Board 
notes that a recognized hearing loss disability within the 
pertinent criteria noted above was not demonstrated on 
audiometric examinations during active duty nor shown on a 
separation examination in June 1971.  Rather, the veteran's 
hearing acuity was within normal limits bilaterally during 
active service and he denied having any problems with his 
hearing acuity in service.  Moreover, the Board notes that a 
report of an audiometric examination in February 1977 showed 
normal hearing bilaterally without any pertinent complaint.  


In fact, the record fails to reflect any pertinent findings 
of a recognized hearing loss disability until mid 1995, more 
than 20 years following separation from active duty without 
any competent medical evidence of a nexus with the veteran's 
remote active duty.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
While the VA audiometric examiner in 1995 related the 
veteran's hearing loss problems to excessive noise, he did 
not relate the noise exposure to the veteran's remote period 
of service.  

Similarly, the Board notes that tinnitus was not shown during 
active duty nor until approximately mid 1995, more than 20 
years following separation from active duty without any 
competent medical evidence of a nexus with the veteran's 
remote active duty.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board reemphasizes that while the VA audiometric examiner 
related the veteran's tinnitus problems to excessive noise, 
he did not relate the noise exposure to the veteran's remote 
period of service.  

While the veteran presently maintains that he has hearing 
loss and tinnitus as the result of service, the Board notes 
the Court has held that a lay person is competent to testify 
as to facts within his own observation and recollection, such 
as visible symptoms, but is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, the veteran's claims are not well grounded.  If the 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claims for entitlement 
to service connection for hearing loss and tinnitus are 
denied.  Edenfield v. Brown, 6 Vet. App. 432 (1994).



Bilateral varicoceles and hydroceles with epididymal cysts.

Following a comprehensive review of the record the Board 
notes that varicoceles, hydroceles or epididymal cysts were 
not demonstrated during active duty nor shown on examination 
for separation from active duty.  Moreover, no pertinent 
findings or complaints were noted on a report of a 
postservice physical examination in February 1977.  

Importantly, the Board recognizes that the first evidence of 
varicoceles and hydroceles with epididymal cysts date from 
approximately more than 20 years following separation from 
active duty without any competent medical evidence of a nexus 
to the veteran's remote period of active duty.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

While the veteran presently maintains that he has varicoceles 
and hydroceles with epididymal cysts as the result of 
service, the Board notes the Court has held a lay person is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, but is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, the veteran's claims are not well grounded.  If the 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claims for entitlement 
to service connection for varicoceles and hydroceles with 
epididymal cysts are denied.  Edenfield v. Brown, 6 Vet. App. 
432 (1994).

Although the Board considered and denied the appellant's 
claims on a ground different from that of the RO, which 
denied the claims on the merits, the appellant has not been 
prejudiced by the decision.  

This is because in assuming that the claims were well 
grounded, the RO accorded the appellant greater consideration 
than his claims in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
bilateral hearing loss, tinnitus, varicoceles and hydroceles 
with epididymal cysts.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claims.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).

As the claims for service connection for the disabilities at 
issue are not well grounded, the doctrine of reasonable doubt 
has no application to the veteran's claims.


ORDER

The veteran not having submitted well-grounded claims for 
entitlement to service connection bilateral hearing loss, 
tinnitus, varicoceles and hydroceles with epididymal cysts, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

